DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 01/27/2022.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with PAUL D. CHANCELLOR on 03/09/2022.
The application has been amended as follows: 
(a) 	Please, amend claim 1, 
On line 3 as, “an excitation winding, a resonant winding, and a load winding on the core”, 
On line 12 as, “an excited resonant winding causes a resonant flux flow which” and 
On line 19 as, “the sensors provide the controller a feedback to influence”.
(b) 	Please, amend claim 2, on line 2-4 as, “operated to accumulate a core flux, wherein the core flux being accumulated by advancing the phase of the excitation signal with respect to the phase of the core flux such that there is compensation for hysteresis delay of the core”.
(c) 	Please, amend claim 3, on line 3 as, “a zero crossing of the waveform of the core flux”.
(d) 	Please, amend claim 4, 
-	On line 2 as, “operated to decrease flux flowing in the core by having, a) the phase of the excitation signal”, and 
- 	On line 5 as, “the existing resonant flux flowing through the core”.
(e) 	Please, amend claim 5, on line 3 as, “a zero crossing of the waveform of the core flux”.
(f) 	Please, amend claim 6,
, detecting a remanent DC core flux;”
	- 	On line 5 as, “the controller with facilities, adjusting a duty cycle of an excitation” and 
	- 	On line 10 as, “the remanent DC core flux”.
Allowable Subject Matter
4. 	Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Oughton Jr. et al. (US Pat 6348782) teaches a resonant core power supply (Fig. 1) comprising: a core (Fig. 1; core common to windings 112a, 112b, 114 and 116) having magnetic properties and a controller (170); an excitation winding  (Fig. 1; 112a), a resonant winding (Fig. 1; 116), and a load winding (Fig. 1; 114) on the core (Fig. 1; core common to 112a, 112b, 114 and 116); the resonant winding (Fig. 1; 116) galvanically isolated from the load winding (Fig. 1; 114); the excitation winding (Fig. 1; 112a) receiving an excitation signal (Fig. 1, from Vin) to cause an excitation flux flow (Fig. 1; flux across the core and causing flow through 116); the resonant winding (Fig. 1; 116) connected to a resonant capacitor (Fig. 1; C1) to form a tank circuit (‘C1, C2, 116’, as C1, C2 are connected in parallel to inductors/coil 116, where 116 coupled in parallel to the AC signal of Vin, being reflected across the core, resulting a resonant frequency that matched/synchronized with ‘excitation frequency signal- the frequency of AC signal derived from input Vin’) having a resonant frequency Fres matched with the excitation signal frequency (col. 7 L30-55; using combined and synchronization operation of the core transformer’s input control circuit 120 and the resonance control circuit 140, where 120 and 140 control the circulating current in the resonant circuit 118, and therefore the saturation characteristics of the Ferro resonant transformer circuit); the excitation flux flow (Fig. 1; flux across the core and causing flow through 116) passes through the resonant winding (Fig. 1; 116) to induce a voltage therein (Fig. 1; voltage across 116); an excited resonant winding (Fig. 1; 116) causes a resonant flux flow (Fig. 1; flux flow through 114) which resonates with the tank circuit (Fig. 1; C1,C2, 116; col. 7 L30-55); the resonant flux flow (Fig. 1; flux flow through 114) passes through the load winding (Fig. 1; 114) to induce a voltage therein (Fig. 1; voltage across 114) and to power an electrical load (Fig. 1; load across Vout); wherein controller feedback (Fig. 1; control line connecting 140 and 170) derived from the tank circuit (Fig. 1; C1,C2, 116; col. 7 L30-55) influences (Fig. 1; through 170, Vout and Iout; col. 7 L30-55) the phase, amplitude, and waveform of the excitation signal (Fig. 1; AC signal from Vin) to maintain the phase, amplitude, and waveform of the resonant flux flow (Fig. 1; flux flow through 114; col. 7 L30-55).
the resonant winding connected to a resonant capacitor to form a tank circuit having a constant resonant frequency Fres that equals an excitation signal frequency; and sensors including ones that a) sense current through the resonant winding and b) sense voltage across the resonant capacitor; wherein the sensors provide controller feedback to influence phase, amplitude, and waveform of the excitation signal (to maintain phase, amplitude, and waveform of the resonant flux flow)”.
Claims 2-12 are depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/10/2022












	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839